Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15-20 of copending Application No. 16/762064.  Both sets of claims are directed toward a nearly identical gel polymer electrolyte composition which differ only in the nomenclature of the “heat stabilizer” and the “flame retardant”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO2016/053064 with English Language equivalent US 10,243,239) in view of Zheng (US 2013/0029232) and Shin (US 2017/0018806).
Regarding claims 1, 8, 9, 13, 15 and 16, Ahn discloses a gel polymer electrolyte composition for a lithium secondary battery, the gel polymer electrolyte composition comprising: 
a lithium salt (col. 2 line 59), a non-aqueous organic solvent (col. 17 lines 59-62), an oligomer (as discussed below), and a polymerization initiator (col. 2 line 61), 
wherein the oligomer comprises at least one selected from the group consisting of oligomers represented by Formula 1 and Formula 2 (see Fig. 7b which discloses an oligomer described in Formula 1).
Ahn, however, does not explicitly disclose the presence of an ionic liquid and a heat stabilizer.
Zheng also discloses an electrolyte.
Zheng teaches the presence of ionic liquids (claims 6-10) and flame retardants/heat stabilizers/functional additives (paragraph 43).  Zheng teaches functional additives are beneficial in that they prevent potential proliferation of fire and teaches that ionic liquids are used for a variety of reasons including low volatility at elevated temperatures (paragraph 6).
As such, it would have been obvious to one of ordinary skill in that art at the time of the invention to add the ionic liquid and functional additive/heat stabilizer of Zheng to the apparatus of Ahn in order to prevent flame proliferation and provide an electrolyte with a lower vapor pressure even at high temperatures.
Ahn, as modified by Zheng, teaches a heat stabilizer/flame retardant additive (see paragraph 43 of Zheng), but does not explicitly disclose that the flame retardant is of the composition claimed.

Shin teaches a known flame retardant (TMSP, paragraph 39) that is added to the electrolyte in order to produce beneficial results of stabilization of the interface of the negative electrode (paragraph 78).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the TMSP of Shin as the stabilizer/additive/flame retardant in the electrolyte of modified Ahn in order to assist in flame retardation as well as stabilization of the negative electrode interface.  
Regarding claims 2-6, Ahn, as modified above, further discloses the ionic liquid comprises: at least one an anion component selected from the group consisting of BF4-, PF6- , ClO4-, (see paragraph 39 of Zheng) and at least one cation component selected from the group consisting of cations represented by Formulae 3 to 7 (see paragraph 38 of Zheng which discloses a number of cations that read on at least one of the Formulae 3-7).
Regarding claim 11, Ahn further discloses the oligomer is included in about 0.1wt% to 30wt% based on a total weight of the gel polymer electrolyte composition for a lithium secondary battery (see col. 11 lines 51-54 which discloses an overlapping range).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 14, Ahn, as modified by Zheng, does not explicitly disclose the claimed weight ratio of the heat stabilizer/functional additive.  However, Zheng, teaches a stabilizer/functional group content of 1-30wt% (see Table 3 which discloses examples of the functional additive/flame retardant TMP being in the 1.5-2.5% range).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 17, Ahn further discloses the positive electrode active material with an overlapping composition range (see col. 32 lines 42-49).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claims 19 and 20, Ahn further discloses the claimed molecular weight (see example 2 of Ahn which discloses a MW of 8500).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO2016/053064 with English Language equivalent US 10,243,239) in view of Zheng (US 2013/0029232) and Shin (US 2017/0018806) as applied to claim 1 above and further in view of Ishikawa (JP 2013058365A with references be made to the machine translation).
Regarding claim 7, Ahn, as modified by Zheng, teaches a preferable ratio of the ionic liquid to be 70-100wt% but does not teach that one of ordinary skill cannot/should not go outside of this range, such as the claimed range of 1-50wt.%.
Ishikawa, like modified Ahn, teaches a gel polymer electrolyte for a battery (see abstract).
Ishikawa teaches that the content of the ionic liquid is modified to ensure that the conductivity of the electrolyte is satisfactory while also limiting the content of the ionic liquid
due to the costs associated with them (paragraphs 16 and 17) and suggests a range of 5% to 50% by weight. As the cost and conductivity are variables that can be modified by adjusting the content of the ionic liquid, the precise content would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, .

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed formula 2a.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725